Case 5:20-cv-00083-RWS-CMC Document 13 Filed 10/26/20 Page 1 of 2 PageID #: 72




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                    TEXARKANA DIVISION

  ERIC FLORES,                                        §
                                                      §
                                                      §   CIVIL ACTION NO. 5:20-CV-00083-RWS
                 Plaintiff,                           §
                                                      §
  v.                                                  §
                                                      §
  US DEPARTMENT OF JUSTICE, et al.,                   §
                                                      §
                 Defendants.                          §

                                                ORDER

          Plaintiff Eric Flores, an inmate of the Texas Department of Criminal Justice,

  Correctional Institutions Division, proceeding pro se, filed this civil action complaining of

  alleged deprivations of his rights. This Court referred the case to the United States Magistrate

  Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the Amended Order for the Adoption of

  Local Rules for the Assignment of Duties to United States Magistrate Judges.

          In his complaint, Flores alleged that several “corrupt officials” are using advanced

  technology linked to a satellite in outer space to calculate genetic codes so as to disrupt a person’s

  personality and senses, taking control of that person’s mind and causing the person to shoot and

  kill people. The Magistrate Judge issued a Report recommending that the lawsuit be dismissed

  as factually frivolous.

          Flores filed objections stating that he is seeking relief from imminent danger, such as a

  terrorist attack which can result in the death of the public at large. He asserts that an attack is

  likely if this Court does not intervene in the interest of public health and safety. Flores’s

  objections confirm the correctness of the Magistrate Judge’s conclusion that the lawsuit is
Case 5:20-cv-00083-RWS-CMC Document 13 Filed 10/26/20 Page 2 of 2 PageID #: 73




  factually frivolous. See Ancar v. Sara Plasma Inc., 964 F.2d 465, 468 (5th Cir. 1992) (stating

  that a finding of factual frivolousness is appropriate where the facts alleged “rise to the level of

  the irrational or wholly incredible.”)

         The Court has conducted a careful de novo review of those portions of the Magistrate

  Judge’s proposed findings and recommendations to which the Plaintiff objected. See 28 U.S.C.

  §636(b)(1) (District Judge shall “make a de novo determination of those portions of the report

  or specified proposed findings or recommendations to which objection is made”). Upon such

      . review, the Court has determined the Report of the Magistrate Judge is correct and the
  de novo

  Plaintiff’s objections are without merit. It is accordingly

         ORDERED that the Plaintiff’s objections are overruled and the Report of the Magistrate

  Judge (Docket No. 9) is ADOPTED as the opinion of the District Court. It is further

         ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE for

  purposes of proceeding in forma pauperis as frivolous. It is further

         ORDERED that all other claims for relief are DENIED-AS-MOOT.


          So ORDERED and SIGNED this 26th day of October, 2020.




                                                                ____________________________________
                                                                ROBERT W. SCHROEDER III
                                                                UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
